FILED
                            NOT FOR PUBLICATION                                JUL 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TELMA JUDITH RAMIREZ                             No. 12-70658
GREGORIO,
                                                 Agency No. A075-588-097
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 9, 2014 **
                                Portland, Oregon

Before: PREGERSON, PAEZ, and WATFORD, Circuit Judges.

       Telma Judith Ramirez Gregorio (“Ramirez Gregorio”), a native and citizen

of Guatemala, petitions for review of a Board of Immigration Appeals (“BIA”)




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition in part, dismiss in part, and remand.

      The BIA abused its discretion in denying Ramirez Gregorio’s motion to

reopen. Ramirez Gregorio presented significant evidence of changed country

conditions in Guatemala. See 8 C.F.R. § 1003.2(c)(3)(ii). This evidence showed

that femicide in Guatemala has increased significantly in the years since Ramirez

Gregorio’s removal proceedings. Thus, we grant Ramirez Gregorio’s petition for

review with respect to her motion to reopen, based on changed country conditions

in Guatemala. See Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008); Malty

v. Ashcroft, 381 F.3d 942, 945-46 (9th Cir. 2004).

      We lack jurisdiction over Ramirez Gregorio’s other claims for relief. See

Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order) (no jurisdiction

over exercise of prosecutorial discretion); Mejia-Hernandez v. Holder, 633 F.3d

818, 823-24 (9th Cir. 2011) (no jurisdiction over BIA’s decision not to reopen

proceedings sua sponte); Esquivel-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir.

2010) (no jurisdiction over denial of voluntary departure). Thus, we dismiss the

petition with respect to these claims




                                          2
      We GRANT Ramirez Gregorio’s petition in part, DISMISS in part, and

REMAND for proceedings consistent with this disposition. The government shall

bear the costs of this petition for review.

      GRANTED in part; DISMISSED in part; REMANDED.




                                              3